Memorandum Opinion filed October 24, 2013 Withdrawn; Petition for Writ
of Mandamus Dismissed as Moot and Substitute Memorandum Opinion filed
March 6, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00556-CR
                                 NO. 14-13-00557-CR
                                 NO. 14-13-00558-CR



                 IN RE TODD WARREN ALTSCHUL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                    On Appeal from the 23rd District Court
                           Brazoria County, Texas
                 Trial Court Cause No. 23,557, 26,672 &26,673

                  SUBSTITUTE MEMORANDUM OPINION

      The memorandum opinion of October 24, 2013, is withdrawn and this
opinion is substituted in its place. Relator’s motion for rehearing is denied.

      Relator filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator asks this
Court to compel the Honorable Ben Hardin, presiding judge of the 23rd District
Court of Brazoria County to rule on his motions for a judgment nunc pro tunc for
appeal time credit. Responses were requested and have been filed. The responses
reflect the trial court has ruled on relator’s motions.

        Accordingly, the petition for writ of mandamus is ordered dismissed as
moot.




                                       PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2